Citation Nr: 1501220	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-16 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for generalized anxiety disorder.

2.  Entitlement to service connection for a prostate disorder.
 
3.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II and/or coronary artery disease.

4.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2014, the Veteran testified at a hearing before a Veterans Law Judge.  A copy of the transcript is of record.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a bilateral knee disability and a prostate disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In his August 2014 hearing, the Veteran, through his representative, withdrew from appellate consideration the issue of entitlement to service connection for a generalized anxiety disorder.

2.  Resolving reasonable doubt in the Veteran's favor, hypertension is attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for generalized anxiety disorder by the appellant have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  Resolving reasonable doubt in the Veteran's favor, hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014): 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in August 2012, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claims.

Generalized Anxiety Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id. 

During his August 2014 hearing, the appellant through his representative withdrew the issue of entitlement to service connection for a generalized anxiety disorder.  As the appellant has withdrawn this claim there remains no allegations of errors of fact or law for appellate consideration concerning this issue before the Board.  Accordingly, the Board does not have jurisdiction to review it, and the appeal is dismissed with regard to the issue of entitlement to service connection for generalized anxiety disorder.

Hypertension

The Veteran appeals the denial of service connection for hypertension, he claims his disability is due to service and/or his service connected diabetes mellitus and/or coronary artery disease.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases, such as hypertension, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In this case, the Board is presented with conflicting opinions regarding the etiology of the Veteran's hypertension.  To that end, private examiner Dr. R. D. stated in August 2011 that he has followed the Veteran medically over the past several years and that his medical conditions include coronary disease, diabetes mellitus, prostate disease and hypertension.  Dr. R.D opined that it was more likely than not that at least some of these medical problems could be service related.  

In September 2014, Dr. R.D. opined that the Veteran's high blood pressure is at least as likely as not a result of his service.  Dr. R.D. did not provide a reasoning for his conclusions.  

In October 2014, however, private examiner Dr. M. D. opined that it was likely that the Veteran's hypertension is connected to his military service.  He reasoned that there has been no other contravening etiology to discount this and that the Veteran already has VA concurrence that his heart and diabetes are connected to his military service and in both of these cases hypertension is etiologically associated with his cardiovascular disease and diabetes mellitus.  Dr. M. D further stated that there is reasonable likelihood that his exposure to the various environmental contaminants, solvents and chemicals further exacerbated this particular etiology.  

In contrast, a September 2012 VA examiner stated that the Veteran has been diagnosed with essential hypertension which is primary diagnosis (not due to or the result of some other underlying condition/diagnosis).  He found that the Veteran's service connected diabetes appeared reasonably well controlled and that there was no evidence of complications of his diabetes such as to result in secondary hypertension.  Although hypertension is a well recognized risk factor in the development of some ischemic heart disease conditions he stated that there is no medical evidence that ischemic heart disease causes or aggravates hypertension.  Therefore, the VA examiner opined that the Veteran's hypertension is less likely as not due to, a result of, or aggravated by his ischemic heart disease.  In February 2013, the VA examiner added that he could not find any medical evidence or basis to support that the Veteran's essential hypertension is, in any way, aggravated beyond normal progression or permanently aggravated by his service connected diabetes mellitus. 

All of the medical opinions are highly probative.  Each was based on histories provided by the Veteran and on thorough examination.  Thus, each medical opinion is assigned equal weight.  Where a veteran has competent, probative opinions, some linking his hypertension to service and/or a service connected disability and others disputing it, the evidence is in equipoise.  Thus, under the reasonable doubt doctrine, the claim must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

The appeal of entitlement to service connection for generalized anxiety disorder is dismissed.  

Entitlement to service connection for hypertension is granted.  


REMAND

The Veteran appeals the denial of service connection for a bilateral knee disability.  He reports bilateral knee pain for many years.  According to the Veteran, he injured his left knee in 1968 and has had pain since that time.  In September 2014, private examiner Dr. R. D opined that the Veteran's knee condition is a result of his military service.  He derived this opinion from accounts of the Veteran's injury during his service and from his medical record.  Although Dr. R.D did provide an opinion on this matter, the Board finds that Dr. R.D has not rendered a sufficient reasoning for his conclusion.  Rather, he just merely made a statement.  In light of the Veteran's report of injury and continuity of symptomatology and the opinion of Dr. R. D, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's bilateral knee disability.  

The Board also notes that the Veteran appeals the denial of service connection for a prostate disorder claiming that prostatitis is related to service to include exposure to Agent Orange.  The RO has conceded that the appellant was exposed to Agent Orange while onboard the USS Princeton.  The Veteran, however, has not been afforded a VA examination in relation to his claim.  As the Veteran has not been afforded a VA examination in relation to his claim for service connection for a prostate disorder, a remand for such an examination is warranted.

VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  As the Veteran has not been afforded a VA examination(s) in relation to his claims for service connection for a bilateral knee disability and prostatitis, these issues are remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any VA and/or private records pertaining to treatment for any knee and/or prostate disorder not already of file.  Thereafter, associate the treatment records and any outgoing VA outpatient treatment records not already of file.  Any records obtained must be associated with the claims folder.  If the AOJ cannot locate any identified record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination by a physician for the purpose of identifying the nature and etiology of any diagnosed knee and prostate disorder.  The VBMS and Virtual VA files must be made available to the physician examiner for review in connection with the examination.  After examination and review of all of the evidence, the physician examiner must opine whether it is at least as likely as not that any diagnosed knee or prostate disability was caused and/or aggravated by the Veteran's active service or any incident therein.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

3. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


